DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
Response to Arguments
This Office Action is in response to the amendment filed on October 28, 2021.  As directed by the amendment, Claim 1 has been amended.  Claims 1-20 are pending in the instant application.
Regarding the Office Action filed June 29, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been resolved.
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has not resolved all rejections under Double Patenting.  Therefore, those rejections have been maintained.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Triggering unit of Claim 1
Transmitting unit of Claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shears et al. (US WO 2016/030844) in view of Baker et al. (US 2016/0144142) and Deaton et al. (US 2005/0028815).
Regarding Claim 1, Shears discloses inhalation system (apparatus of Fig 1) comprising: a metered dose inhaler (100, Fig 1) for dispensing an aerosol dose during use (100 is a metered dose inhaler, Fig 1), the metered dose inhaler comprising: - an actuator housing (202, Fig 2) adapted to receive an aerosol container (300, Fig 2; 300 is received into 202, Fig 2) with an activation valve (308, Fig 3) at a valve end (end of 308, Fig 3) of the container, the container being configured to move in a longitudinal direction (300 moves in longitudinal direction of arrow A, paragraph 0045) from a rest position (position of 300 not being depressed, Fig 3) to an 
Shears also discloses the use of computer program instructions provided to a processor of a general purpose computer, special purpose computer, and/or other programmable data processing apparatus (paragraph 0036).
Shears fails to disclose a separate computing device for computing signals received from the metered dose inhaler; - a flow rate sensor for detecting an inhalation flow through the actuator housing during use of the metered dose inhaler upon inhalation by a patient and - a transmitting unit for transmitting a signal of the at least first switch as well as of the flow rate sensor to the computing device, wherein the signal of the flow rate sensor indicates a presence and/or a flow rate of the inhalation flow and, wherein the computing device for computing signals received from the metered dose inhaler is configured - to generate visual and/or acoustic messages independently of the signals of the at least first switch and the flow rate sensor in order to guide the patient through multiple steps of the use of the metered dose inhaler, and wherein the transmitting unit is configured to transmit the signals of the at least first switch and the flow rate sensor to the computing device after the use of the metered dose inhaler; comparing the transmitted signals of the flow rate sensor with the visual and/or acoustic messages and/or with predefined data; wherein the triggering unit is positioned within the actuator housing opposite to the mouthpiece, wherein the actuator housing is adapted to receive the aerosol container in between the triggering unit and the mouthpiece.
However, Baker, of the same field of endeavor, teaches a respiratory inhaler training device (Abstract) including a separate computing device (13’, Fig 4) for computing signals 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a separate computing device with a transmitter and a flow sensor in the inhaler, as taught by Baker, to reduce anxiety, errors, and non-compliance (Baker: paragraph 0002), to take in the numerous benefits of multisensory 
Shears-Baker combination fails to teach wherein the triggering unit is positioned within the actuator housing opposite to the mouthpiece, wherein the actuator housing is adapted to receive the aerosol container in between the triggering unit and the mouthpiece.
However, Deaton, of the same field of endeavor, teaches an apparatus for dispensing medication (Abstract) including the triggering unit (16, Fig 6) is positioned within the actuator housing (12, Fig 6; 16 is on the back of 12, Fig 6) opposite (18 is at the front of 12 while 16 is on the back of 12) to the mouthpiece (18, Fig 6), wherein the actuator housing is adapted to receive the aerosol container (14, Fig 6) in between the triggering unit and the mouthpiece (14 is between 18 and 16, Fig 6) since these are known configurations for rearranging the triggering unit to be on either the front or back of the inhaler (Figs 6 and 8; Claims 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the triggering unit to be on the back of the inhaler, as taught by Deaton, since these are known configurations for rearranging the triggering unit to be on either the front or back of the inhaler (Figs 6 and 8; Claims 40-42).  Rearranging the triggering unit does not change the operation of the device, as shown by Deaton.  Deaton shows two different embodiments that show the triggering unit on both the back and front of the device 
Regarding Claim 2, Shears-Baker-Deaton combination teaches the transmission unit is configured to check during and/or subsequently to the use of the metered dose inhaler whether a connection is established between the transmitting unit and the computing device (Baker: 50 and 13’ may communicatingly connect by wired and/or wireless connection 64, paragraph 0065; system able to detect and provide feedback regarding errors and correct usage of the system based on output from system, received by signal receiving component, paragraph 0105; the transponder would need to check whether or not a connection is established in order to transmit the data since the device’s function would not be operational without knowing a connection has been made) and, given that the connection is established, to transmit the signals of the at least first switch and of the flow rate sensor to the computing device (Baker: 50 and 13’ may communicatingly connect by wired and/or wireless connection 64, paragraph 0065; system able to detect and provide feedback regarding errors and correct usage of the system based on output from system, received by signal receiving component, paragraph 0105).  
Regarding Claim 3, Shears-Baker-Deaton combination teaches the computing device is configured to generate the visual and/or acoustic messages independently of the signals of the at least one switch and the flow rate sensor in order to guide the patient through the steps of starting inhalation, moving the container from the rest position into the activation position and holding breath for a predefined period of time subsequent to inhalation (Baker: audio signal processor configured and arranged to provide audio to user to instruct user while using device, paragraph 0050; video tutorial providing instructions for use which provides both visual and audio feedback, stimulation, and instruction to user, paragraph 0041; provide stepwise instructions for 
Regarding Claim 4, Shears-Baker-Deaton combination teaches the computing device is configured to generate the visual and/or acoustic messages independently of the signals of the at least first switch and the flow rate sensor in order to guide the patient through the steps of shaking and/or priming of the metered dose inhaler prior to inhalation (Baker: audio signal processor configured and arranged to provide audio to user to instruct user while using device, paragraph 0050; video tutorial providing instructions for use which provides both visual and audio feedback, stimulation, and instruction to user, paragraph 0041; provide stepwise instructions for using device to user in sequence of steps, paragraph 0046; instructions on how to use device are listed, paragraph 0099).
Regarding Claim 5, Shears-Baker-Deaton combination teaches the computing device is configured to evaluate the use of the metered dose inhaler by comparing the timing of the transmitted signals of the at least first switch and of the flow rate sensor with the timing of the visual and/or acoustic messages and/or with predefined data (Shears: determined whether the switch activation signals satisfy a timing criteria, timing criteria is time different that is less than a predetermined threshold amount, threshold amount may be experimentally determined amount, if timing criteria is met, 454 receives counting information from 450 and updates display, display 412 may display other information such as a message to show whether there was a sufficient dose, paragraph 0047; Baker: in order to receive proper dose, there is a required fluid flow rate over a specified period of time, paragraph 0043; fluid flow rate sensor can indicate when patient inhales with sufficient force, paragraph 0057; notifying user when volume of air inhaled and/or timing of inhalation is correct and/or incorrect, paragraph 0058).

Regarding Claim 7, Shears-Baker-Deaton combination teaches the computing device comprises a display, wherein the - 5 -visual and/or acoustic messages are contained in a video clip which is shown on the display of the computing device (Baker: signal output component may include one or more lights, displays, or videos, video tutorial providing instructions for use which provides both visual and audio feedback, stimulation, and instruction to user, paragraph 0041).
Regarding Claim 8, Shears-Baker-Deaton combination teaches the first trigger member is designed as a flexible tongue (Shears: 516, Fig 3; 516 moved in lateral direction so that 520 moves in lateral direction to depress switch 408, paragraph 0045; 516 biased in direction toward canister and 516 are moved by movement of 300 in longitudinal direction, 516 may automatically return to position, paragraph 0050; 516 bends as 300 is pressed down, Figs 3-5; 516 behaves as a flexible tongue) having an end portion (Shears: end portion of 516 closest to 300, Fig 3) configured to interact with the container moving from the rest position to the activation position (Shears: 516 interacts with container 300 as it shifts from rest position to activation position, Figs 3-5).

Regarding Claim 10, Shears-Baker-Deaton combination teaches the first and the second trigger member are designed as flexible tongues (Shears: 516 and/or 514, Fig 3; 516 moved in lateral direction so that 520 moves in lateral direction to depress switch 408, bottom end of canister 300 engages with other finger member 514 so that finger member 514 moves in lateral direction and 518 depresses and engages switch 406, paragraph 0045; 514 and 516 biased in direction toward canister and 514 and 516 are moved by movement of 300 in longitudinal direction, 514 and 516 may automatically return to position, paragraph 0050; 514 and 516 bends as 300 is pressed down, Figs 3-5; 514 and 516 behaves as a flexible tongue) each having an end portion (Shears: end portion of 514 and 516 closest to 300, Fig 3) configured to interact with the 
Regarding Claim 13, Shears-Baker-Deaton combination teaches the computing device comprises a sensor for measuring temperature (Baker: sensors may include a temperature sensor, paragraph 0048).
Regarding Claim 14, Shears-Baker-Deaton combination teaches the flow rate sensor is a differential pressure sensor (Baker: flow rate sensor may include a differential pressure sensor, paragraph 0048).
Regarding Claim 15, Shears-Baker-Deaton combination teaches the flow rate sensor is positioned in the actuator housing (Baker: 20’ is inside of housing 14’, Fig 2).
Regarding Claim 16, Shears-Baker-Deaton combination teaches the computing device is configured to combine data of different sensors (Baker: error recognition may occur through the use of sensors, paragraph 0034; device may include multiple sensors to detect conditions of device, paragraph 0048) or data of different sensors with data stored (Baker: errors occurring during use may be stored in memory on or associated with device, paragraph 0094) or data of different sensors with data which is entered by a patient (Baker: allow user to select which medicament delivery device the user would like to train to use, selection can be by input of a particular code into device and/or system that pertains to a specific medicament, pre-programmed to train user to use only one or more specific types of delivery devices, paragraph 0059) or data of different sensors with data captured by other devices used by the patient (Baker: device can provide training to user for any type of inhaler or other respiratory device, train for using other types of respiratory devices, paragraph 0059) in order to evaluate use of metered dose inhaler or to evaluate compliance of patient with a medication plan (Baker: identify 
Regarding Claim 17, Shears-Baker-Deaton combination teaches the computing device comprises a sensor for measuring temperature (Baker: sensors may include a temperature sensor, paragraph 0048).
Regarding Claim 18, Shears-Baker-Deaton combination teaches the flow rate sensor is positioned in the actuator housing in proximity to a mouthpiece (Shears: 208, Fig 2; Baker: 21’, Fig 2) of the metered dose inhaler (Baker: 20’ is positioned in 21’, Fig 2).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shears et al. (US WO 2016/030844), Baker et al. (US 2016/0144142), and Deaton et al. (US 2005/0028815) as applied to Claims 1 and 8, and in further view of Alarcon et al. (US 2016/0366939).
Regarding Claim 11, Shears-Baker-Deaton combination teaches the claimed invention of Claim 8.  Shears-Baker-Deaton combination also teaches a battery (Shears: 410, Fig 2; Baker: viable battery technologies, paragraph 0108).  Shears-Baker-Deaton combination further teaches activation of the actuation mechanism or removal of cap or cover may initiate sequence of instructions of the device (Baker: paragraph 0109).  Shears-Baker-Deaton combination fails to teach the flow rate sensor is configured to be brought from a sleep mode into an active mode by triggering the first switch when the container reaches the first longitudinal position during movement of the container from the rest position to the activation position or by the computing device when generating a 5- 6 -visual and/or acoustic message, wherein in the sleep mode, the flow rate sensor is deactivated and, wherein in the active mode, the flow rate sensor is capable of sensing the inhalation flow.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have an ON/OFF sensor and program the controller to take in these signals, as taught by Alarcon, to save on battery life (Alarcon: paragraph 0038).  The addition of this ON/OFF sensor would help to maximize the battery life of the device since the flow sensor will have its power reduced.  This allows the device to be used longer.  
Shears-Baker-Deaton-Alarcon combination fails to teach the flow rate sensor is deactivated in sleep mode.
However, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have the flow rate sensor deactivate since it would be obvious to try deactivating the flow rate sensor to maximize the battery life of the 
Regarding Claim 12, Shears-Baker-Deaton combination teaches the claimed invention of Claim 1.  Shears-Baker-Deaton combination also teaches a battery (Shears: 410, Fig 2; Baker: viable battery technologies, paragraph 0108).  Shears-Baker-Deaton combination further teaches activation of the actuation mechanism or removal of cap or cover may initiate sequence of instructions of the device (Baker: paragraph 0109).  Shears-Baker-Deaton combination fails to teach the flow rate sensor is configured to be brought from a sleep mode into an active mode by the computing device when generating a 5- 6 -visual and/or acoustic message, wherein in the sleep mode the flow rate sensor is deactivated and, wherein in the active mode the flow rate sensor is capable of sensing an inhalation flow.
However, Alarcon, of the same field of endeavor and reasonably pertinent to the problem of saving battery life, teaches a device for detecting medium flow (Abstract) including the flow rate sensor (flow sensor 20, paragraph 0038) is configured to be brought from a sleep mode into an active mode (microcontroller is awoken from sleep mode to drive flow sensor to a higher frequency cycle, paragraph 0038) by triggering a pressure sensor that detects a force applied (force applied to cartridge and/or body by squeezing of fingers or lips, paragraph 0038) or by the computing device (microcontroller is awoken from sleep mode to drive flow sensor to a higher frequency cycle, paragraph 0038), wherein in the sleep mode the flow rate sensor is lowered in frequency (in sleep mode, flow sensor may be driven at low frequency cycle, paragraph 0038) and, wherein in the active mode the flow rate sensor is capable of sensing an inhalation flow 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have an ON/OFF sensor and program the controller to take in these signals, as taught by Alarcon, to save on battery life (Alarcon: paragraph 0038).  The addition of this ON/OFF sensor would help to maximize the battery life of the device since the flow sensor will have its power reduced.  This allows the device to be used longer.  
Shears-Baker-Deaton-Alarcon combination fails to teach the flow rate sensor is deactivated in sleep mode.
However, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have the flow rate sensor deactivate since it would be obvious to try deactivating the flow rate sensor to maximize the battery life of the device.  It is also obvious for the flow sensor to simply be completely turned off since it is not being used during sleep mode.  Furthermore, it is well known in the art for electronic devices to have switches to turn on and turn off the device completely.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shears et al. (US WO 2016/030844), Baker et al. (US 2016/0144142), and Deaton et al. (US 2005/0028815) as applied to Claims 15 and 16, and in further view of Samson et al. (US 2016/0325058).
Regarding Claim 19, Shears-Baker-Deaton combination teaches the claimed invention of Claim 15.  Shears-Baker-Deaton combination fails to teach the flow rate sensor is positioned in the actuator housing on the substrate of the electronic unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the flow rate sensor to be positioned in the housing of the device, as taught by Samson, to detect airflow from patient during inhalations and exhalations (Samson: paragraph 0095) and to show the location of the flow sensor does not change the operation of the device (Samson: Figs 2 and 3B).  Relocating the flow sensor to the housing of the device shows that the location of the flow sensor does not change the operation of the device.  Additionally, having the flow sensor in the housing reduces the chances of contamination via the mouthpiece.
Regarding Claim 20, Shears-Baker-Deaton combination teaches the claimed invention of Claim 16.  Shears-Baker-Deaton combination fails to teach the data is stored on a cloud based server system.
However, Samson, of the same field of endeavor, teaches a system configured to accept a medication canister (Abstract) including the data is stored on a cloud based server system (256 may be included in or described as cloud storage, paragraph 0142; computing device may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of the device to connect to a cloud storage, as taught by Samson, to allow clinicians to communicate with the computing device and inhaler through the cloud or gateways as well as manage settings related to acquisition of data or delivery of therapy (Samson: paragraph 0143).  This cloud storage allows data to be accessed easier by clinicians to evaluate the performance and compliance of the patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 9 of U.S. Patent No. 9,943,656, hereafter ‘656, in view of Baker et al. (US 2016/0144142) and Deaton et al. (US 2005/0028815).
Regarding Claim 1, ‘656 discloses inhalation system (Claim 1; metered dose inhaler; inhalation system can be the device) comprising: a metered dose inhaler (Claim 1) for dispensing an aerosol dose during use (Claim 1; metered dose inhaler known for dispensing aerosol dose), the metered dose inhaler comprising: - an actuator housing (Claim 1; actuation housing) adapted to receive an aerosol container (Claim 1; canister) with an activation valve (Claim 1; activation 
‘656 fails to disclose a separate computing device for computing signals received from the metered dose inhaler; - a flow rate sensor for detecting an inhalation flow through the actuator housing during use of the metered dose inhaler upon inhalation by a patient and - a transmitting unit for transmitting a signal of the at least first switch as well as of the flow rate sensor to the computing device, wherein the signal of the flow rate sensor indicates a presence and/or a flow rate of the inhalation flow and, wherein the computing device for computing signals received from the metered dose inhaler is configured - to generate visual and/or acoustic messages independently of the signals of the at least first switch and the flow rate sensor in order to guide the patient through multiple steps of the use of the metered dose inhaler, and wherein the transmitting unit is configured to transmit the signals of the at least first switch and the flow rate sensor to the computing device after the use of the metered dose inhaler; comparing the transmitted signals of the flow rate sensor with the visual and/or acoustic messages and/or with predefined data; the triggering unit is positioned within the actuator housing opposite to the mouthpiece, wherein the actuator housing is adapted to receive the aerosol container in between the triggering unit and the mouthpiece.
However, Baker, of the same field of endeavor, teaches a respiratory inhaler training device (Abstract) including a separate computing device (13’, Fig 4) for computing signals received from the metered dose inhaler (50 and 13’ may communicatingly connect by wired and/or wireless connection 64, paragraph 0065; system able to detect and provide feedback regarding errors and correct usage of the system based on output from system, received by signal receiving component, paragraph 0105); - a flow rate sensor (20’, Fig 2) for detecting an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a separate computing device with a transmitter and a flow sensor in the inhaler, as taught by Baker, to reduce anxiety, errors, and non-compliance (Baker: paragraph 0002), to take in the numerous benefits of multisensory learning (Baker: paragraph 0006), and to reduce numerous other common errors found during usage of the inhaler (Baker: paragraph 0010).  The addition of Baker allows the user to receive feedback regarding their performance of using the device and improves compliance.  Additionally, having data transferred to a separate computing device allows the user to receive 
‘656-Baker combination fails to teach wherein the triggering unit is positioned within the actuator housing opposite to the mouthpiece, wherein the actuator housing is adapted to receive the aerosol container in between the triggering unit and the mouthpiece.
However, Deaton, of the same field of endeavor, teaches an apparatus for dispensing medication (Abstract) including the triggering unit (16, Fig 6) is positioned within the actuator housing (12, Fig 6; 16 is on the back of 12, Fig 6) opposite (18 is at the front of 12 while 16 is on the back of 12) to the mouthpiece (18, Fig 6), wherein the actuator housing is adapted to receive the aerosol container (14, Fig 6) in between the triggering unit and the mouthpiece (14 is between 18 and 16, Fig 6) since these are known configurations for rearranging the triggering unit to be on either the front or back of the inhaler (Figs 6 and 8; Claims 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the triggering unit to be on the back of the inhaler, as taught by Deaton, since these are known configurations for rearranging the triggering unit to be on either the front or back of the inhaler (Figs 6 and 8; Claims 40-42).  Rearranging the triggering unit does not change the operation of the device, as shown by Deaton.  Deaton shows two different embodiments that show the triggering unit on both the back and front of the device and both devices operate the same way.  A similar configuration can be done with ‘656 which would not change the operation of the device.
Regarding Claim 2, ‘656-Baker-Deaton combination teaches the transmission unit is configured to check during and/or subsequently to the use of the metered dose inhaler whether a connection is established between the transmitting unit and the computing device (Baker: 50 and 
Regarding Claim 3, ‘656-Baker-Deaton combination teaches the computing device is configured to generate visual and/or acoustic messages independently of the signals of the at least one switch and the flow rate sensor in order to guide the patient through the steps of starting inhalation, moving the container from the rest position into the activation position and holding breath for a predefined period of time subsequent to inhalation (Baker: audio signal processor configured and arranged to provide audio to user to instruct user while using device, paragraph 0050; video tutorial providing instructions for use which provides both visual and audio feedback, stimulation, and instruction to user, paragraph 0041; provide stepwise instructions for using device to user in sequence of steps, paragraph 0046; instructions on how to use device are listed, paragraph 0099).
Regarding Claim 4, ‘656-Baker-Deaton combination teaches the computing device is configured to generate visual and/or acoustic messages independently of the signals of the at least first switch and the flow rate sensor in order to guide the patient through the steps of 
Regarding Claim 5, ‘656-Baker-Deaton combination teaches the computing device is configured to evaluate the use of the metered dose inhaler by comparing the timing of the transmitted signals of the at least first switch and of the flow rate sensor with the timing of the visual and/or acoustic messages and/or with predefined data such as predefined time intervals (‘656: Claim 1; counting circuit configured to determine whether inhaler is activated when time difference between first and second time is less than threshold amount; threshold amount is a predefined data; Baker: in order to receive proper dose, there is a required fluid flow rate over a specified period of time, paragraph 0043; fluid flow rate sensor can indicate when patient inhales with sufficient force, paragraph 0057; notifying user when volume of air inhaled and/or timing of inhalation is correct and/or incorrect, paragraph 0058).
Regarding Claim 6, ‘656-Baker-Deaton combination teaches the computing device is configured to evaluate the use of the metered dose inhaler by analyzing the amount of the in- halation flow and/or preferably its run measured by the flow rate sensor (Baker: in order to receive proper dose, there is a required fluid flow rate over a specified period of time, paragraph 0043; fluid flow rate sensor can indicate when patient inhales with sufficient force, paragraph 0057; notifying user when volume of air inhaled and/or timing of inhalation is correct and/or incorrect, paragraph 0058).

Regarding Claim 8, ‘656-Baker-Deaton combination teaches the first trigger member is designed as a flexible tongue (‘656: Claim 3; first and second finger members) having an end portion (‘656: Claim 9: finger members on the first end, comprises overhanging member) configured to interact with the container moving from the rest position to the activation position (‘656: Claim 5: finger members extend in direction toward canister and move in lateral direction; Claim 3: first finger member move first trigger member in lateral direction when canister reaches longitudinal position).
Regarding Claim 9, ‘656-Baker-Deaton combination teaches the triggering unit comprises a second trigger member (‘656: Claim 1; second trigger member) and, that the electronic unit has a substrate (‘656: Claim 1; circuit assembly) with a second switch (‘656: Claim 1; second switch) thereon, the second switch being configured to interact with the second trigger member when the container moves from the rest position to the activation position (‘656: Claim 1) such that the second trigger member triggers the second switch when the container reaches a second longitudinal position (‘656: Claim 1; second longitudinal position) that is different from the first longitudinal position (‘656: Claim 1) during movement of the container from the rest position to the activation position (‘656: Claim 1).

Regarding Claim 13, ‘656-Baker-Deaton combination teaches the computing device comprises a sensor for measuring temperature (Baker: sensors may include a temperature sensor, paragraph 0048).
Regarding Claim 14, ‘656-Baker-Deaton combination teaches the flow rate sensor is a differential pressure sensor (Baker: flow rate sensor may include a differential pressure sensor, paragraph 0048).
Regarding Claim 15, ‘656-Baker-Deaton combination teaches the flow rate sensor is positioned in the actuator housing (Baker: 20’ is inside of housing 14’, Fig 2).
Regarding Claim 16, ‘656-Baker-Deaton combination teaches the computing device is configured to combine data of different sensors (Baker: error recognition may occur through the use of sensors, paragraph 0034; device may include multiple sensors to detect conditions of device, paragraph 0048) or data of different sensors with data stored (Baker: errors occurring during use may be stored in memory on or associated with device, paragraph 0094) or data of different sensors with data which is entered by a patient (Baker: allow user to select which medicament delivery device the user would like to train to use, selection can be by input of a particular code into device and/or system that pertains to a specific medicament, pre-
Regarding Claim 17, ‘656-Baker-Deaton combination teaches the computing device comprises a sensor for measuring temperature (Baker: sensors may include a temperature sensor, paragraph 0048).
Regarding Claim 18, ‘656-Baker-Deaton combination teaches the flow rate sensor is positioned in the actuator housing in proximity to a mouthpiece (Baker: 21’, Fig 2) of the metered dose inhaler (Baker: 20’ is positioned in 21’, Fig 2).
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 9 of U.S. Patent No. 9,943,656, hereafter ‘656, Baker et al. (US 2016/0144142), and Deaton et al. (US 2005/0028815) as applied to Claims 1 and 8, and in further view of Alarcon et al. (US 2016/0366939).
Regarding Claim 11, ‘656-Baker-Deaton combination teaches the claimed invention of Claim 8.  ‘656-Baker-Deaton combination also teaches a battery (Baker: viable battery technologies, paragraph 0108).  ‘656-Baker-Deaton combination further teaches activation of the actuation mechanism or removal of cap or cover may initiate sequence of instructions of the device (Baker: paragraph 0109).  ‘656-Baker-Deaton combination fails to teach the flow rate sensor is configured to be brought from a sleep mode into an active mode by triggering the first 
However, Alarcon, of the same field of endeavor and reasonably pertinent to the problem of saving battery life, teaches a device for detecting medium flow (Abstract) including the flow rate sensor (flow sensor 20, paragraph 0038) is configured to be brought from a sleep mode into an active mode (microcontroller is awoken from sleep mode to drive flow sensor to a higher frequency cycle, paragraph 0038) by triggering a pressure sensor that detects a force applied (force applied to cartridge and/or body by squeezing of fingers or lips, paragraph 0038) or by the computing device (microcontroller is awoken from sleep mode to drive flow sensor to a higher frequency cycle, paragraph 0038), wherein in the sleep mode the flow rate sensor is lowered in frequency (in sleep mode, flow sensor may be driven at low frequency cycle, paragraph 0038) and, wherein in the active mode the flow rate sensor is capable of sensing an inhalation flow (drive flow sensor at higher frequency cycle so as to minimize any delay between user draw and delivery of aerosol, paragraph 0038) to save on battery life (paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have an ON/OFF sensor and program the controller to take in these signals, as taught by Alarcon, to save on battery life (Alarcon: paragraph 0038).  The addition of this ON/OFF sensor would help to maximize the battery life of the device since the flow sensor will have its power reduced.  This allows the device to be used longer.  

However, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have the flow rate sensor deactivate since it would be obvious to try deactivating the flow rate sensor to maximize the battery life of the device.  It is also obvious for the flow sensor to simply be completely turned off since it is not being used during sleep mode.  Furthermore, it is well known in the art for electronic devices to have switches to turn on and turn off the device completely.
Regarding Claim 12, ‘656-Baker-Deaton combination teaches the claimed invention of Claim 1.  ‘656-Baker-Deaton combination also teaches a battery (Baker: viable battery technologies, paragraph 0108).  ‘656-Baker-Deaton combination further teaches activation of the actuation mechanism or removal of cap or cover may initiate sequence of instructions of the device (Baker: paragraph 0109).  ‘656-Baker-Deaton combination fails to teach the flow rate sensor is configured to be brought from a sleep mode into an active mode by the computing device when generating a 5- 6 -visual and/or acoustic message, wherein in the sleep mode the flow rate sensor is deactivated and, wherein in the active mode the flow rate sensor is capable of sensing an inhalation flow.
However, Alarcon, of the same field of endeavor and reasonably pertinent to the problem of saving battery life, teaches a device for detecting medium flow (Abstract) including the flow rate sensor (flow sensor 20, paragraph 0038) is configured to be brought from a sleep mode into an active mode (microcontroller is awoken from sleep mode to drive flow sensor to a higher frequency cycle, paragraph 0038) by triggering a pressure sensor that detects a force applied (force applied to cartridge and/or body by squeezing of fingers or lips, paragraph 0038) or by the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have an ON/OFF sensor and program the controller to take in these signals, as taught by Alarcon, to save on battery life (Alarcon: paragraph 0038).  The addition of this ON/OFF sensor would help to maximize the battery life of the device since the flow sensor will have its power reduced.  This allows the device to be used longer.  
‘656-Baker-Deaton-Alarcon combination fails to teach the flow rate sensor is deactivated in sleep mode.
However, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have the flow rate sensor deactivate since it would be obvious to try deactivating the flow rate sensor to maximize the battery life of the device.  It is also obvious for the flow sensor to simply be completely turned off since it is not being used during sleep mode.  Furthermore, it is well known in the art for electronic devices to have switches to turn on and turn off the device completely.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 9 of U.S. Patent No. 9,943,656, hereafter ‘656, Baker et al. (US 2016/0144142), and Deaton et al. (US 2005/0028815) as applied to Claims 15 and 16, and in further view of Samson et al. (US 2016/0325058).
Regarding Claim 19, ‘656-Baker-Deaton combination teaches the claimed invention of Claim 15.  ‘656-Baker-Deaton combination fails to teach the flow rate sensor is positioned in the actuator housing on the substrate of the electronic unit.
However, Samson, of the same field of endeavor, teaches a system configured to accept a medication canister (Abstract) including the flow rate sensor is positioned in the actuator housing on the substrate of the electronic unit (110 is positioned on the side of 104, Fig 3B; mouthpiece may house one or more circuits, housing or add-on assembly configured to attach to housing may include circuits, housing may define one or more intake openings for drawing air through portion of housing behind location of sensor, paragraph 0086; 110 positioned with housing, 110 positioned within air channel alongside of canister, paragraph 0095) to detect airflow from patient during inhalations and exhalations (paragraph 0095) and to show the location of the flow sensor does not change the operation of the device (Figs 2 and 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the flow rate sensor to be positioned in the housing of the device, as taught by Samson, to detect airflow from patient during inhalations and exhalations (Samson: paragraph 0095) and to show the location of the flow sensor does not change the operation of the device (Samson: Figs 2 and 3B).  Relocating the flow sensor to the housing of the device shows that the location of the flow sensor does not change the operation of the device.  Additionally, having the flow sensor in the housing reduces the chances of contamination via the mouthpiece.

However, Samson, of the same field of endeavor, teaches a system configured to accept a medication canister (Abstract) including the data is stored on a cloud based server system (256 may be included in or described as cloud storage, paragraph 0142; computing device may be networked to inhaler via a network gateway, computing device may connect to cloud, paragraph 0143) to allow clinicians to communicate with the computing device and inhaler through the cloud or gateways as well as manage settings related to acquisition of data or delivery of therapy (paragraph 0143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of the device to connect to a cloud storage, as taught by Samson, to allow clinicians to communicate with the computing device and inhaler through the cloud or gateways as well as manage settings related to acquisition of data or delivery of therapy (Samson: paragraph 0143).  This cloud storage allows data to be accessed easier by clinicians to evaluate the performance and compliance of the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785